Nicholson, C. J.,
delivered the opinion of the Court.
Defendant in error obtained a judgment before a Justice of the Peace, in Sullivan County, against plaintiff in error. The latter executed a bond for an appeal, which recited that an appeal was prayed and granted; but it was not stated in the judgment that any appeal had been prayed for or granted. On a motion in the Circuit Court, the Justice was allowed to amend his judgment, so as to show that an appeal had been prayed for and granted, on or - before the second day of the next term. The amendment not being made within the time, the. Circuit Judge refused to allow the amendment at a subsequent day of the term, but, on motion of the defendant in errorr, dismissed the appeal. This was error. As the appeal bond showed that an appeal had been prayed and granted, this was presumptive evidence of the fact, and until the presumption was rebutted, *12there was no necessity for any amendment. Code, § 4178. But if the presumption had been rebutted, the Circuit Judge should have allowed the amendment. Code, § 2875; 7 Hum., 61.
The judgment will be reversed, and the cause remanded.